Citation Nr: 1532820	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of VA compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The appellant served on active duty from January 2005 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 administrative decision in which the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA compensation benefits.  In August 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In his substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in December 2010, the appellant cancelled his hearing request.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board notes that the appellant's representative was previously identified in VA databases (including VBMS) as Disabled American Veterans.  However, the record reflects that the California Department of Veterans Affairs is the only organization to which he has granted a power of attorney.  Hence, the databases have been updated to reflect that fact.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further AOJ action on the matter on appeal is warranted.

Generally speaking, VA compensation benefits are not payable to a former service member if the period of service on which his claim for compensation is based was terminated by reason of willful and persistent misconduct.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.12(d)(4) (2014).  However, eligibility for such benefits may be established if evidence demonstrates to VA's satisfaction that, at the time of the commission of the offense(s) leading to a person's termination from service, the person was insane.  38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2014).

Under applicable law, an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014).

In the present case, the appellant acknowledges that he was discharged from service "under other than honorable conditions" due to a service department finding that he engaged in a "pattern of misconduct."  However, he maintains, in essence, that the misconduct leading to his discharge from service was attributable to an in-service psychiatric disorder, manifested by anxiety and depression.  It has been argued, in essence, that such disorder-identified in post-service medical records as a bipolar disorder-together with the use of anti-depressant medication, and the appellant's self medication with alcohol, led to the behaviors that resulted in his discharge from active duty.

The appellant's service treatment records confirm that he was seen during service in May 2005 with complaints that included panic attacks and agoraphobia.  He was given a diagnostic assessment of generalized anxiety disorder with panic attacks, and started on Lexapro (in addition to the Xanax he had previously been prescribed).  Thereafter, he apparently had an unspecified "incident" with alcohol in July 2005; a second alcohol-related incident in August 2005, wherein he sustained injuries in an altercation; was apparently confined (for unspecified reasons) from December 28, 2005, to January 4, 2006; reported for treatment in April 2006 with complaints of shaking and poor sleep, which he thought were symptoms of alcohol withdrawal (but were not); was admitted to a substance abuse rehabilitation program (SARP) for 30 days, from April 2006 to May 2006; and later reported suicidal ideation, and was involved in an incident involving alcohol and local authorities while on liberty, in August 2006.

The appellant was subsequently confined for a period of approximately three days for offenses identified as absence without leave (Article 86), failure to obey order or regulation (Article 92), and misuse of government property (Article 109), and was separated from service in December 2006.  When he was examined for separation, it was noted that he had been having severe anxiety and depression, that he had received counseling while in SARP, and that he had been advised that he needed more treatment and therapy.  After service, he sought treatment beginning in February 2007 for what was ultimately identified as a bipolar disorder.

The evidence, as it currently stands, is insufficient to establish that the appellant was "insane" at the time he committed the offenses leading to his other than honorable discharge.  However, in light of the appellant's allegations, and the evidence demonstrating the presence of a psychiatric disorder during service, the Board finds that an examination and medical opinion-based on full consideration of the appellant's documented medical history and assertions, and supported by stated rationale-is needed to fairly resolve the matter.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the AOJ should arrange for the appellant to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  The appellant is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging an examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

Although the AOJ has attempted to develop evidence in this case, the record with respect to the circumstances surrounding the appellant's discharge from service is incomplete.  The service treatment records, for example, contain reference to an in-service alcohol-related incident in July 2005, but no information relating to the circumstances of that incident.  There is also evidence of three violations of the Uniform Code of Military Justice (under Articles 86, 92, and 109, as noted previously), but no underlying documents discussing the timing or circumstances of the violations.  There are also no clinical records of the counseling or other treatment the appellant reportedly received while in SARP, and no records to show why he was reportedly confined during service from December 28, 2005 to January 4, 2006.

Significantly, the evidence reflects that the appellant applied to both the Naval Discharge Review Board and the Board for Correction of Naval Records after service in order to have his discharge changed or upgraded.  Thus far, it does not appear that the AOJ has made efforts to obtain any records that may have been gathered in connection with those applications, or a complete copy of the appellant's service personnel records.  Nor does it appear that the AOJ has made efforts to obtain the clinical records of the counseling or other treatment the appellant reportedly received while in SARP (which may have been stored separately from his service treatment records).  Because records from those sources might contain additional information with respect to the circumstances surrounding the appellant's discharge from service, including his mental status, the Board finds that the AOJ should make efforts to obtain and associate with the claims file a copy of the appellant's complete service personnel records, any clinical records associated with his participation in SARP, and the determinations by the Naval Discharge Review Board and the Board for Correction of Naval Records, as well as copies of any records underlying those determinations, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the matter on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records of private treatment he received prior to service for psychiatric difficulties, and any such treatment he has received subsequent to the most recently documented post-service treatment in September 2007.
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Request from all appropriate source(s) a complete copy of the appellant's service personnel records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Request from all appropriate source(s) a complete copy of any clinical records of the counseling or other treatment the appellant reportedly received during his participation in a 30-day substance abuse rehabilitation program (SARP) during service in April and May 2006.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Request from the Naval Discharge Review Board a copy of its determination(s) on the appellant's application for review of his discharge, as well as copies of any records underlying its determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  Request from the Board for Correction of Naval Records a copy of its determination(s) on the appellant's application for correction of his discharge, as well as copies of any records underlying its determination(s).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

5.  Furnish to the appellant and his representative a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records of private treatment he received prior to service for psychiatric difficulties, and any such treatment he has received subsequent to the most recently documented post-service treatment in September 2007.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

6.  If the appellant responds, obtain all identified evidence not currently of record-including copies of any relevant records of private treatment he received prior to service for psychiatric difficulties, and any such treatment he has received subsequent to the most recently documented post-service treatment in September 2007-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the appellant to undergo a VA mental disorders examination by a psychiatrist or psychologist.
The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the appellant, and the examination report should include discussion of the appellant's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disabilities, as well as any psychiatric disabilities present during service (even if currently resolved).  If the appellant suffered from alcohol dependence during service that was caused or aggravated (permanently worsened beyond normal progression) by an acquired psychiatric disorder, that fact should be noted.

The examiner should then provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant was "insane" at the time he committed one or more of the offenses leading to his "other than honorable" discharge.  

In providing the requested opinion, the examiner must  discuss the medical significance, if any, of the fact that the appellant was seen during service in May 2005 with complaints that included panic attacks and agoraphobia, and was given a diagnostic assessment of generalized anxiety disorder with panic attacks, and started on Lexapro (in addition to the Xanax he had previously been prescribed); and that he apparently had an unspecified "incident" with alcohol in July 2005; a second alcohol-related incident in August 2005, wherein he sustained injuries in an altercation; reported for treatment in April 2006 with complaints of shaking and poor sleep, which he thought were symptoms of alcohol withdrawal (but were not); was admitted to a substance abuse rehabilitation program (SARP) for 30 days, from April 2006 to May 2006; and later reported suicidal ideation, and was involved in an incident involving alcohol and local authorities while on liberty, in August 2006.  

The examiner should also discuss the significance, if any, of the fact that, when the appellant was examined for separation, it was noted that he had been having severe anxiety and depression, and that, after service, he sought treatment beginning in February 2007 for what was ultimately identified as a bipolar disorder.

In offering his or her opinion, the examiner should consider and apply VAs definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  38 C.F.R. § 3.354(a) (2014).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

10.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

